Citation Nr: 1130942	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for brain cancer.

3.  Entitlement to an initial evaluation in excess of 10 percent for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to an acquired psychiatric disorder, other than PTSD, as secondary to service-connected disorders has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations in December 2010, but failed to report and did not contact VA or request to be rescheduled for another examination.  VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (2010).

In January 2011, the veteran's representative reported that the veteran was housebound and noted that in order to help the veteran, VA would need to reschedule a VA examination at a location closer to his residence using MES solutions because it was too difficult for the veteran to travel in his condition.  In June 2011, the veteran testified that he missed his last VA examinations because he was hospitalized after having a stroke.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that VA examinations to assess the severity of his PTSD, brain cancer, and lung cancer should be re-scheduled as close to his residence as possible.  

In addition, in December 2003, the veteran submitted an authorization form and noted that Upper Sandusky VA was to send 257 pages of medical history.  The veteran did not provide the dates of treatment or the conditions for which the treatment was provided.  It is, therefore, the Board's opinion that the veteran should be asked to provide the missing information so that VA may obtain these records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD, brain cancer, or lung cancer that is not evidenced by the current record including the 257 pages of medical records from Sandusky VAOPC that the veteran identified in December 2003.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

2.  The Veteran should be afforded appropriate VA examination(s), as close to his residence as possible, to ascertain the severity of his service-connected PTSD, brain cancer, and lung cancer.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination, and the examination report(s) should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


